— Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered September 26, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his .plea of guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]), defendant challenges the severity of the sentence. We conclude that the waiver of the right to appeal does not encompass defendant’s challenge to the severity of the sentence “inasmuch as there is no indication in the record of the plea allocution that defendant was waiving his right to appeal the severity of the sentence [ ]” (People v Doblinger, 117 AD3d 1484, 1485 [2014]). We nevertheless conclude that the sentence is not unduly harsh or severe. Present
— Whalen, P.J., Peradotto, Lindley, De Joseph and NeMoyer, JJ.